Citation Nr: 1537774	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as supraventricular tachycardia.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 2000 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied entitlement to service connection for heart and left knee disabilities and granted service connection for GERD, assigning a 0 percent rating.  Jurisdiction is now with the RO in St. Petersburg, Florida.

This matter was previously before the Board in March 2013.  At that time, the Board remanded all issues on appeal to provide the Veteran with the opportunity for a hearing before the Board.  A hearing originally scheduled for August 2013 was postponed and was rescheduled in May 2014.  The Veteran failed to appear for that Board hearing and has not provided good cause for having missed it.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d)(e) (2015).  Therefore, the requested development has been completed, and no further action is necessary to comply with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The claims of entitlement to service connection for a heart disability and entitlement to an initial compensable rating for GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a right knee disability has been raised by the record in a June 2008 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does have a current diagnosis of any left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that VA provided adequate notice in letters sent to the Veteran in January 2008 and May 2008.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In fulfilling the duty to assist, VA procured service and VA medical records.  VA did not provide examinations for the claim of entitlement to service connection for a left knee patellofemoral disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  Those four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2015). 

The Board must assess whether there is evidence of a current disability or persistent or recurrent symptoms thereof and assess whether the evidence showing a current disability is competent.  The record contains neither competent evidence of a current disability, nor evidence of recurrent symptoms of a current disability.  Therefore, the Board finds that the preponderance of the evidence is against a finding that there is a current left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence that the Veteran has had a left knee disability during the course of the claim, or contemporary to the pendency of the claim and appeal.  Therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1381 (Fed. Cir. 2002).

Neither the Veteran nor representative has made VA aware of any additional evidence that needs to be obtained to fairly decide the appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of the appeal.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.



Service Connection

The Veteran filed a claim for service connection for a left knee disability in January 2008.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Board finds that the record does not contain a competent lay or medical diagnosis for the claimed disability.  The record also does not contain evidence showing persistent or recurrent symptoms related to any left knee disability.  Further, the preponderance of evidence is against a finding that the Veteran has had a left knee disability at any time since or contemporary to the receipt of the claim of entitlement for service connection in January 2008.  Therefore, the appeals must be denied.

The service medical records document the Veteran receiving physical therapy in April 2004 for left knee chondromalacia.  That is the most recent medical evidence of record that addresses the Veteran's left knee.  Beginning January 2008, or during the claim and appeal period, the Veteran did not provide any evidence to suggest she has a chronic left knee disability.  VA treatment records also do not document any left knee disability.  At a June 2008 VA examination of the Veteran's spine, she informed the examiner that the claim for service connection for patellofemoral syndrome was intended for the right knee, not the left, and she denied having any left knee disability and there was no finding of any left knee disability.  Therefore, the Board finds that the evidence does not show any current left knee disability.  Therefore, the claim for service connection for a left knee disability must be denied. 

In the absence of evidence of a current left knee disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the appeal for a compensable rating for GERD.

VA has not provided an examination of GERD.  A thorough review of the record does not provide adequate information for rating GERD.  Accordingly, the record is inadequate for adjudication purposes, and an examination is necessary to assess the severity of GERD.

Regarding the claim of entitlement to service connection for a heart disability, the Board has reviewed the Veteran's VA treatment records, which show reports of heart palpitations by the Veteran.  The service medical records in 2005 document a finding of supraventricular tachycardia.  Therefore, the Board finds that an examination is needed to determine whether there is any current disability related to the inservice finding of supraventricular tachycardia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity GERD.  The examiner must review the claims file and must note that review in the report.  Any testing deemed necessary should be accomplished.  The examiner should provide information responsive to the criteria for rating GERD and should state what level of occupational impairment is caused by GERD.

2.  Schedule the Veteran for a VA heart examination by a medical doctor.  The examiner should diagnose any current heart disability shown.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current heart disability is related to service or to the finding of supraventricular tachycardia during service.  The rationale for the opinion should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


